DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 6/2/22.  Claim 11 was amended; claims 1-10 and 17-20 were cancelled.  Claims 11-16 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/22 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see page 5 of Remarks, filed 6/2/22, with respect to the rejections of claims 1-4 and 6-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-4 and 6-10 under 35 U.S.C. 103 have been withdrawn.  
5.	Applicant’s arguments, see pages 5-6 of Remarks, filed 6/2/22, with respect to the rejections of claims 11-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejections of claims 11-16 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 11-16 under 35 U.S.C. 103 are made and presented in the following office action as necessitated by amendment.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2010/0175625 to Klenotiz (hereafter “Klenotiz”) in view of US Pub. 2018/0177154 to Etherton et al. (hereafter “Etherton”).
Regarding claim 11,
Klenotiz discloses an animal water dispenser apparatus comprising: 
a container (10) having an inlet opening (21) and an outlet opening (27) and a closed bottom, said inlet opening positioned below said outlet opening, said inlet opening directly and unobstructedly communicating with an interior of said container [Fig. 3, 5; ¶0029, ¶0037], said inlet opening (21) adapted to direct fresh water under pressure toward a bottom of said container, said inlet opening having a connection for a water hose (25) at an exterior of said container [Fig. 3, 5; ¶0033-¶0034], said outlet opening having a portion (29) extending outwardly of said container adjacent to and below a top of said container, said outlet opening adapted to allow water from the interior of said container to be released outwardly of said container when a level of water in said container rises to a level of said outlet opening [Fig. 3, 5; ¶0037].  
Klenotiz does not explicitly teach that said inlet opening (21) has a nozzle with a reduced diameter opening at an end of the nozzle in the interior of the container.  However it is well known in the art for a water dispenser apparatus to have a nozzle as claimed provided at the inlet opening.  For example, Etherton similarly discloses an animal water dispenser comprising a container (12) having a nozzle (11) provided at an inlet opening (30) thereof [Fig. 1, 3; ¶0037], the nozzle (11) having a reduced diameter opening (53) at an end of the nozzle in the interior of said container to direct fresh water under pressure toward a bottom of said container, the nozzle having a portion (21) extending outwardly of an exterior of said container, said portion of the nozzle having a connection (at 41) for a water hose (42) at an end exterior of said container [Fig. 18-19; ¶0040, ¶0044].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Klenotiz such that the inlet opening further include a nozzle with a reduced diameter opening at an end of the nozzle in the interior of the container, as taught by Etherton, in order to predictably direct fresh water under pressure toward a bottom of the container [Etherton: ¶0040].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
	Regarding claim 12,
	Klenotiz in view of Etherton discloses the animal water dispenser apparatus of claim 11, further comprising: 
a water hose (25 in Klenotiz, see Fig. 3, ¶0033; 42 in Etherton, see Fig. 2, ¶0044) connected to said nozzle, said water hose adapted so as to pass fresh water into an interior of said container, said outlet opening (27 in Klenotiz, see Fig. 3, ¶0037) adapted to allow water from the interior of said container to be released outwardly of said container.  
	Regarding claim 13,
	Klenotiz in view of Etherton discloses the animal water dispenser apparatus of claim 12, further comprising: 
a fresh water source (supplying water via 23 in Klenotiz, see Fig. 3 and 5, ¶0033; supplying water via 40 in Etherton, see Fig. 2, ¶0044) connected to said water hose, said fresh water source adapted to pass the fresh water under pressure to said water hose and into said container.  
Regarding claim 14,
Klenotiz in view of Etherton discloses the animal water dispenser apparatus of claim 13, but Klenotiz does not teach a sprinkler timer affixed to said water hose as claimed.  However, the animal water dispenser disclosed by Etherton teaches a sprinkler timer (solenoid valve 5 controlled by timer 4) affixed to said water hose at a location away from said container, said timer cooperative with said hose so as to open or close said water hose in order to allow or prevent the passing of the fresh water therethrough to said inlet opening of said container [Fig. 4; ¶0042-¶0043].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Klenotiz to further include a sprinkler timer affixed to said water hose at a location away from said container, as taught by Etherton, for the benefit of allowing the frequency and length of time for dispensing water to be set based on the needs of the user [Etherton: ¶0042-¶0043].  
Regarding claim 15,
Klenotiz in view of Etherton discloses the animal water dispenser apparatus of claim 11, said container (10) being a bucket or a trough [Klenotiz: Fig. 1, 3, ¶0029]. 

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Klenotiz in view of Etherton as applied to claim 15 above, and further in view of US Pub. 2002/0162513 to Winney (hereafter “Winney”).
Regarding claim 16,
Klenotiz in view of Etherton discloses the animal water dispenser apparatus of claim 15, wherein said container (10) is a bucket [Klenotiz: Fig. 3, ¶0029], but does not explicitly teach a handle mounted to or adjacent to a top of said bucket as claimed.  However, such a bucket and handle configuration as claimed is old and well known in the art.  For example, Winney discloses an animal water dispenser apparatus (10) comprising a water container that is a bucket (11) having a handle (20) mounted to or adjacent to a top of said bucket and movable between an extended position and a retracted position [Fig. 1; ¶0020].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the bucket of Klenotiz to further include a retractable handle mounted thereto, as taught by Winney and as commonly known, in order to predictably and beneficially allow for the apparatus to be transported easily [Winney: ¶0020].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.

Conclusion
9.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711